Title: Nicholas P. Trist to James Madison, 29 May 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Saturday night May 29. 30.
                                
                                
                            
                        
                        
                        On reading the message of the President on the Maysville road bill, you will be, probably, as astounded as I was, at the preposterous misconstruction of your very plain language, and the
                            ascription to you of a concession utterly at variance with the idea of a limitation of the authority of the Fed. govt, and
                            with the uniform & emphatic tone of your mind on these subjects. Conceiving it to be a sacred debt of gratitude to
                            you, on the part of the active generation, to rescue yr. opinions from such misconception; and moreover, a duty to the cause, to deprive such a heresy of the support of your name, I wrote yesterday afternoon, a
                            piece with that view, and went with it in my pocket to the Intelligencer office. They had made up their matter for
                            to-day’s paper; & as the piece would not therefore appear till monday, I brought it home. On further reflexion, I
                            determined to send it to Richmond, and to preserve the incognito. And on still further reflexion, it has occurred to me
                            that, perhaps, it may be more agreeable to you to take this matter into your own hands: This rather is the suggestion of
                            one or two friends; and although I doubt whether you will do any thing in it, I will suspend my communication till I can
                            ascertain your wishes on the subject. Do not give yourself the trouble to write more than one
                            line. I trust you will not consider this as improper officiousness. Under my own impulses, I had not the remotest
                            idea of any communication with you on the subject; & those impulses were very strong. Indeed, there passes not a
                            day, scarcely an hour, in which the ’fantastic tricks’ that are cut here, do not raise my
                            public spirit to the boiling point. Such a scene!! However, there is one refreshing "Sign", if
                            no more; and that is the working men’s party in N. Y.; on whom I have had my eye from the
                            formation of the first germ, and by whom my hopes of something like a respectable exercise of the principle of self
                            government, and of a final purification of the political atmosphere, are raised every day. You probably know nothing about
                            them; for if you have seen any thing, it has probably been the impudent, barefaced laying of the
                            partizan presses, who feel that their knell is tolling, & that their doom is sealed unless they can arrest the
                            formation of this party– the only party that I know any thing about, which is founded on honest
                                principle, or respects aught save the most narro personal considerations.
                        I have no doubt that the portion, at least, of the message, to which I have reference, is the work of M. V.
                            B.– which will give you the measure of his intellect. But what is to be expected of minds that have nothing of the vivifying principle an abstract love of Truth? With a daily increasing veneration &
                            affection 
                        
                            
                                N. P. T.
                            
                        
                    